DETAILED ACTION
This office action is in response to claims filed 27 October 2022 for application 15834311 filed 07 December 2017. Currently claims 1-9, 11-14 and 16-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 16 recite the limitation "the Web" in the third to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of parsing and interacting with information without significantly more. Claims 1, 13 and 16 recite, in part, organizing a directed graph, setting a first thing that is representative of content, parsing the content that is a second thing representative of a statement, evaluate the statement to compute a third thing that is representative of a performable statement, and performing the statement, wherein performing the thing sets one or more thing representative of posterior knowledge and each node of the directed graph comprises a set of Resource Description Framework triples. Claim 16 additionally recites a request for content, communicate a representation of the content, and set a thing representative of the received content. The limitations of setting, parsing, evaluating, and performing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer implemented”, “computer readable memory”, “computer based machine”, “performing a machine code action”, “processor”, “computer based memory”, and “electromagnetic waveform device”, nothing in the claim element precludes the step from practically being performed in the mind. Performable machine code action in the claims are being interpreted as generic software blocks. For example, but for the computer components in the context of this claim, the limitations encompasses a person receiving statements, parsing them and evaluating the statements, and then performing the performable statements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In particular, the claims only recites the additional elements – “computer implemented”, “computer readable memory”, “computer based machine”, “performing a machine code action”, “processor”, “computer based memory”, and “electromagnetic waveform device”. The “computer implemented”, “processor”, “computer based memory”, and “electromagnetic waveform device” in the claims are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function parsing and performing and action) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. Additionally, transmitting and displaying information is merely insignificant extra-solution activity, please see MPEP 2106.05(d).II. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer implemented”, “computer based machine”, “performing a machine code action”, “processor”, “computer based memory”, and “electromagnetic waveform device” to perform the receiving, analyzing, generating and presenting steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Claims 2-9, 11, 12, 14, 17 and 18 recite additional steps including executing computer readable instructions, computer based actions executed by processors, organizing the ‘things’, using a laser to read memory, content is communicated, response communications, computer based machines use algorithms to compute, knowledge is relevant to a service and advertising, knowledge is further relevant to subscribing to the service, the action is performed according to a context of a vocabulary, and adding things representative of posterior knowledge to the vocabulary. But for the computer components in the context of this claim, the limitations encompasses a person receiving statements, parsing them and evaluating for statements, and then performing the performable statements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Response to Arguments





Applicant's arguments filed 05 April 2022 have been fully considered but they are not persuasive. 
Applicant argues that a resource description framework representing information in the worldwide web relates to a specific action that could not be performed in the human mind. The RDF is explicitly stated to represent a subject, predicate and object which is merely a rule or sentence structure which can be used by a human without any assistance. A resource is a website and predicates and objects are aspects of the website which can be easily understood by humans. A directed graph of these triples would be usable by a person with or without the assistance of pen and paper. No specific actions are given in the claims that would tie the claims to a specific computer embodiment or application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2198